Name: Council Directive 69/63/EEC of 18 February 1969 amending the Council Directive of 14 June 1966 on the marketing of fodder plant seed
 Type: Directive
 Subject Matter: means of agricultural production;  plant product;  agricultural policy;  marketing
 Date Published: 1969-02-26

 Avis juridique important|31969L0063Council Directive 69/63/EEC of 18 February 1969 amending the Council Directive of 14 June 1966 on the marketing of fodder plant seed Official Journal L 048 , 26/02/1969 P. 0008 - 0012 Danish special edition: Series I Chapter 1969(I) P. 0052 English special edition: Series I Chapter 1969(I) P. 0057 Greek special edition: Chapter 03 Volume 4 P. 0088 Spanish special edition: Chapter 03 Volume 3 P. 0070 Portuguese special edition Chapter 03 Volume 3 P. 0070 Finnish special edition: Chapter 3 Volume 65 P. 0006 Swedish special edition: Chapter 3 Volume 65 P. 0006 COUNCIL DIRECTIVE of 18 February 1969 amending the Council Directive of 14 June 1966 on the marketing of fodder plant seed (69/63/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Comittee; Whereas certain provisions of the Council Directive of 14 June 1966 (2) on the marketing of fodder plant seed should be amended; Whereas it is appropriate to amplify the provisional measures and to authorise the use of seed of generations prior to basic seed; Whereas it is necessary to include new species of fodder plant seed in the Directive and to fix minimum requirements for them; Whereas, if certain species of seed are not normally reproduced or marketed in the territory of a Member State, provision should be made for release of that State, under the procedure of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, from the obligation to apply that Directive in respect of the species in question; Whereas, in respect of commercial seed, certain requirements as regards marking should be reduced and the colour of the label should be altered; HAS ADOPTED THIS DIRECTIVE: Article 1The Council Directive of 14 June 1966 on the marketing of fodder plant seed shall be amended as prescribed in the following Articles. Article 2The English text does not require the amendment made by this Article. Article 3 1. Article 2 shall be renumbered Article 2 (1). 2. The following shall be substituted for Article 2 (1) (A) (b): >PIC FILE= "T0001930"> (1) OJ No C 108, 19.10.1968, p. 30. (2) OJ No 125, 11.7.1966, p. 2298/66. 3. The following paragraph (c) shall be added to Article 2 (1) (A): >PIC FILE= "T0001931"> 4. The following shall be substituted for Article 2 (1) (C) (a): "(a) which is of direct descent from basic seed or certified seed, or, if the breeder so requests, from seed of a generation prior to basic seed which has been found by official examination to satisfy the conditions laid down in Annexes I and II for basic seed;" 5. The following paragraphs 2 and 3 shall be added to Article 2: "2. Member States may, during a transitional period of not more than four years after the entry into force of the laws, regulations or administrative provisions necessary to comply with this Directive, and by way of derogation from paragraph 1 (C), certify as certified seed seed which is of direct descent from seed officially controlled in a Member State under the scheme in operation at that time and which affords the same assurances as seed certified as basic seed or certified seed in accordance with the principles of this Directive. 3. The right of Member States to make seed of the species Brassica rapa var. rapa (L.) Thell subject to the provisions of this Directive shall not be affected." Article 4The following shall be substituted for Article 3 (1): "1. The Member States shall provide that seed of: Brassica napus L. var. naprobrassica (L.) Peterm. Brassica oleracea L. convar. acephala (DC) Dactylis glomerata L. Festuca arundinacea Schreb. Festuca pratensis Huds. Festuca rubra L. Lolium spec. Phleum pratense L. Medicago sativa L. Medicago varia Martyn Pisum arvense L. Raphanus sativus L. ssp. oleifera (DC) Metzg. Trifolium repens L. and, as from 1 July 1971, seed of Trifolium pratense L. may not be placed on the market unless it has been officially certified as "basic seed" or "certified seed" and unless it satisfies the conditions laid down in Annex II." Article 5In Article 8 the word "lots" shall be substituted for the word "consignments". Article 6The following shall be substituted for Article 9 (2): "2. Packages which have been officially sealed shall not be resealed, whether one or more times, except officially. If packages are resealed, the fact of resealing, the most recent date of resealing and the authority responsible therefor shall be stated on the label required under Article 10 (1)." Article 7 1. In Article 10 (1) (a) the word "brown" shall be substituted for the words "dark yellow". 2. The following shall be substituted for Article 10 (1) (b): "(b) contain an official document, in the same colour as the label, giving the same information as that required under Annex IV (A) (a) (3), (4) and (5) for the label and, in the case of commercial seed, the information required under Annex IV (b) (2), (4) and (5) ; this document is not necessary if the information is printed indelibly on the container." Article 8The following shall be substituted for Article 15: "Article 15 1. The Member States shall provide that fodder plant seed produced directly from basic seed certified in one Member State and harvested in another Member State or in a third country may be certified in the State which produced the basic seed if that seed has undergone field inspection satisfying the conditions laid down in Annex I and if official examination has shown that the conditions laid down in Annex II for certified seed are satisfied. 2. Paragraph 1 shall apply in like manner to the certification of certified seed produced directly from seed of a generation prior to basic seed which can satisfy and has been found by official examination to satisfy the conditions laid down in Annexes I and II for basic seed." Article 9The date "1 July 1970" shall be substituted for the date given in the last sentence of Article 16 (2). Article 10In Article 20 (1) the words "of basic seed" shall be inserted after the words "the annual post-control of seed samples". Article 11The following Article 23a shall be added: "Article 23a Upon application by a Member State, which will de dealt with as provided in Article 21, that State may be wholly or partially released from the obligation to apply this Directive in respect of certain species if seed of those species is not normally reproduced or marketed in its territory." Article 12 1. The following item 4a shall be added to Annex I: "4a In the case of Brassica species, the minimum distances from neighbouring crops of other varieties or sub species shall be: >PIC FILE= "T9000067"> These distances can be disregarded if there is sufficient protection from any undesirable foreign pollination." 2. In Annex I (5) the words "for other corss-fertilised species" shall be substituted for the words "for cross-fertilised species". Article 13 1. The following shall be substituted for the text of Annex II (I) (3) (A) (b): >PIC FILE= "T0001923"> 2. The following shall be added to the text of Annex II (I) (3) (A) (c): >PIC FILE= "T0001924"> 3. The following shall be substituted for the text of Annex II (III) (2): "2. In the case of Poa annua L., 10 %, and of other Poa species, 3 % of seeds of other Poa species shall not be regarded as an impurity." Article 141. The following shall be substituted for the text of Annex IV (A) (a) (1) and (2): "1. "EEC rules and standards" 2. Certification authority and Member State or their initials. " 2. The following shall be substituted for the text of Annex IV (A) (b): "(b) For commercial seed: 1. "EEC rules and standards" 2. "Commercial seed (not certified as to variety)" 3. Certification authority and Member State or their initials 4. Reference number of lot 5. Species (1) 6. Region of production 7. Declared net or gross weight." 3. However, labels giving the information required under Annex IV (A) (a) (1) and (b) of the Council Directive of 14 June 1966 on the marketing of fodder plant seed may be used up to but not later than 30 June 1970. Article 15The Member States shall, not later than 1 July 1969, bring into force the laws, regulations or administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof. Article 16This Directive is addressed to the Member States.Done at Brussels, 18 February 1969. For the Council The President J. P. BUCHLER (1) In the case of lupins, it must be stated whether the lupin in question is bitter or sweet.